DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Response Date
2. 	This Office Action is in response to applicant's response filed on December 08, 2021  

from Non-Final Office Action mailed out on September 30, 2021. 


  			                      Status of Claims 
3.   	Claims 1, 26, 28 and 30 have been amended. Claims 2-3, 27 and 29 

have been canceled. Claims 32-35 have been newly added. Claims 1, 4-26, 28, 30 and 

32-35 are pending in the Application.


Response to Arguments
4.	Applicant's arguments filed December 08, 2021 have been fully considered but they are not persuasive. 
	Primarily, the Applicant argues that the Fan, alone or in combination with Kanatsu, Wang, Yoshikawa, or Oates does not teach or suggest the amendment “wherein the first data type includes intermediate information including depth information relating to the video” as recited in independent claim 1. Examiner respectfully disagrees.


	The Examiner appreciates Applicant’s remark, but I would remind the Applicant that, during examination claims are given their broadest reasonable interpretation (BRI) in light of the specification as it would be interpreted by one of ordinary skill in the art, and limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Examiner agrees that Kanatsu is silent as to a data stream including a comment or barrage comment, nor superimposes the barrage comments information on the playback screen. However, with the contention that Kanatsu fails to discuss “depth information as being used in relation to any other data stream, such as that including the background image”, the examiner respectfully disagrees because the claim fails to include “depth information as being used in relation to the background image”
	Therefore, Kanatsu discloses “depth information relating to the video” (see paragraph [0172]: the three-dimensional model information generation unit 06132 derives depth information about the foreground image).  In Kanatsu, the depth 112a and processed by image processing system 100. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan with the teaching as taught by Kanatsu in order to derive depth information about the foreground image, thereby able to prevent or reduce a decrease in quality of a virtual viewpoint image caused by the variation of timings.
For the reason discussed above, Fan, alone or in combination with Kanatsu, teach or suggest the amendment “wherein the first data type includes intermediate information including depth information relating to the video” as recited in independent claim 1.

Regarding Claims 26, 28 and 30, the claims remain rejected for the same reason discussed in claim 1. 

32-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6-9, 10, 19, 20, 24-26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over FAN Pub. No. US 2019/0208230 A1 (Hereinafter “Fan”) in view of Kanatsu et al. Pub. No. US 2018/0204381 A1 (Hereinafter “Kanatsu”).
 	Regarding Claim 1, Fan discloses a non-transitory computer readable medium comprising instructions that, when executed by a processor, cause the processor to (see paragraph [0015]: provides a non-transitory computer readable storage medium storing a plurality of instructions in connection with a server having one or more processors. The plurality of instructions, when executed by the one or more processors, cause the server to perform the aforementioned live video broadcast method) 
retrieve a first stream of a first data type including a motion, a sound, a comment, or information relating to gifting (see paragraph [0066]: the live broadcast server may receive comment information of another terminal, see paragraph [0108]:The comment receiving module 81 is configured to receive comment information of another terminal), and 
a second stream of a second data type including a video (see paragraph [0065]: the live broadcast server may use the video streaming media file to perform live broadcasting of the video, see paragraph [0109]: the live broadcast server 80 performs live broadcasting of the video streaming media file); 
generate synthesized data from the first stream and the second stream, the synthesized data relating to the first data type and the second data type (see paragraph [0108]-[0109]:The comment synthesizing module 82 is configured to synthesize the comment information and the video streaming media file); and
 transmit the synthesized data (see paragraphs [0066] and [0109]: the playback module 83 performs the playback operation on the live streaming media file. In this way, comments of others users may be presented in a timely manner during live broadcasting of the mobile video.in addition see claim 5);
wherein the first data type includes intermediate information relating to the video (see paragraph [0108]: comments of others users may be presented in a timely manner during live broadcasting of the mobile video).  
 
Fan fails to disclose:
depth information relating to the video.  

depth information relating to the video (see paragraph [0172]: the three-dimensional model information generation unit 06132 derives depth information about the foreground image).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan with the teaching as taught by Kanatsu in order to derive depth information about the foreground image, thereby able to prevent or reduce a decrease in quality of a virtual viewpoint image caused by the variation of timings.

Regarding Claim 6, Fan in view of Kanatsu teaches the medium as discussed in the rejection of claim 1. Kanatsu further teaches wherein the first stream includes first time information and the second stream includes second time information, and the first time information and the second time information are adjusted to have a predetermined relationship, and the first stream and the second stream are synthesized (see paragraphs [0180] and [0216], as to the time information, see paragraph [0052]).  
 	Regarding Claim 7, Fan in view of Kanatsu teaches the medium as discussed in the rejection of claim 1.  Fan further discloses wherein synthesis of the synthesized data is performed by a server (see fig.8).  

Regarding Claim 8, Fan in view of Kanatsu teaches the medium as discussed in the rejection of claim 1. Kanatsu further teaches wherein the first stream is retrieved from a first information source terminal, the second stream is retrieved from a second information source terminal, and synthesis of the synthesized data is performed by the 
 	Regarding Claim 9, Fan in view of Kanatsu teaches the medium as discussed in the rejection of claim 1.  Fan further discloses wherein synthesis of the synthesized data is performed by a user terminal, and the synthesized data is provided by the user terminal (see paragraph [0044]: the live video broadcast apparatus synchronously synthesizes the collected external voice and the video picture frame).  

Regarding Claim 10, Fan in view of Kanatsu teaches the medium as discussed in the rejection of claim 1.  Fan further discloses wherein the synthesized data is provided to one or a plurality of user terminals (see claim 5).  

Regarding Claim 19, Fan in view of Kanatsu teaches the medium as discussed in the rejection of claim 1.  Fan further discloses wherein the sound or the comment is provided in accordance with a user attribute associated with one user terminal (see paragraphs [0066] and [0108]).

Regarding Claim 20, Fan in view of Kanatsu teaches the medium as discussed in the rejection of claim 19.  Fan further discloses wherein the sound or the comment is provided to an extent according to the user attribute associated with the one user terminal (see paragraphs [0066] and [0108]).

Regarding Claim 24, Fan in view of Kanatsu teaches the medium as discussed in the rejection of claim 1.  Fan further discloses wherein the processor is a central processing unit 89(CPU), a microprocessor, or a graphics processing unit (GPU) (see fig.11: processing unit 1116).  

Regarding Claim 25, Fan in view of Kanatsu teaches the medium as discussed in the rejection of claim 1.  Fan further discloses wherein the processor is mounted on a smartphone, a tablet, a mobile phone, or a personal computer (see paragraph [0129]: an electronic device 1112 includes, but is not limited to, a wearable device, a head mounted device, a medical health platform, a personal computer, a server computer, a handheld or laptop device, a mobile device (for example, a mobile phone, a personal digital assistant (PDA),wherein processing unit 1116 is mounted on an electronic device 1112  ).

	Regarding Claim 26, Fan discloses a server device (see paragraph [0129]: an electronic device 1112 a server computer), comprising: 
a processor, wherein the processor is configured to (see fig.11: processing unit 1116): 
retrieve a first stream of a first data type including a motion, a sound, a comment, or information relating to gifting (see paragraph [0066]: the live broadcast server may receive comment information of another terminal, see paragraph [0108]: The comment receiving module 81 is configured to receive comment information of another terminal), 
retrieve a second stream of a second data type including a video (see paragraph [0108]: Upload the video streaming media file to a live broadcast server, so that the live broadcast server performs live broadcasting), 
generate synthesized data relating to the first data type and the second data type (see paragraph [0108]-[0109]:The comment synthesizing module 82 is configured to synthesize the comment information and the video streaming media file); and 
the playback module 83 performs the playback operation on the live streaming media file. In this way, comments of others users may be presented in a timely manner during live broadcasting of the mobile video.in addition see claim 5);  
wherein the first data type includes intermediate information relating to the video (see paragraph [0108]: comments of others users may be presented in a timely manner during live broadcasting of the mobile video).  

 Fan fails to disclose:
depth information relating to the video.  
In analogous art, Kanatsu teaches:
depth information relating to the video (see paragraph [0172]: the three-dimensional model information generation unit 06132 derives depth information about the foreground image).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Fan with the teaching as taught by Kanatsu in order to derive depth information about the foreground image, thereby able to prevent or reduce a decrease in quality of a virtual viewpoint image caused by the variation of timings.
 	Regarding Claim 28, Fan discloses a terminal device (see paragraph [0129]: an electronic device 1112 includes, but is not limited to, a wearable device, a head mounted device, a medical health platform, a personal computer, a server computer, a handheld or laptop device, a mobile device (for example, a mobile phone, a personal digital assistant (PDA), and a media player),), comprising: 
 a processor, wherein the processor is configured to (see fig.11: processing unit 1116): 
          90retrieve a first stream of a first data type including a motion, a sound, a comment, or information relating to gifting (see paragraph [0043]: the live video broadcast apparatus collects an external voice of the live video broadcast apparatus by using a microphone of the live video broadcast apparatus.), 
retrieve a second stream of a second data type including a video (see paragraph [0041]: the live video broadcast apparatus detects and extracts the video picture frame by using the picture drawing environment,), 
generate synthesized data relating to the first data type and the second data type (see paragraph [0044]: the live video broadcast apparatus synchronously synthesizes the collected external voice and the video picture frame collected), and 
provide the synthesized data, by executing a computer readable command (see paragraph [0045]: the live video broadcast apparatus uploads the video streaming media file synthesized in step S104 to the live broadcast server, Note. For example, the electronic device 1130 that may be accessed by using a network 1128 may store a computer-readable instruction used to implement one or more embodiments of the present disclosure. The electronic device 1112 may access the electronic device 1130 and download a part or all of the computer-readable instruction for execution. see paragraph [0138]).  
 comments of others users may be presented in a timely manner during live broadcasting of the mobile video).  

Fan fails to disclose:
depth information relating to the video.  
In analogous art, Kanatsu teaches:
depth information relating to the video (see paragraph [0172]: the three-dimensional model information generation unit 06132 derives depth information about the foreground image).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Fan with the teaching as taught by Kanatsu in order to derive depth information about the foreground image, thereby able to prevent or reduce a decrease in quality of a virtual viewpoint image caused by the variation of timings.
 	Regarding Claim 30, Fan discloses a method to be executed by a processor executing a computer readable command, the method comprising (see paragraph [0015]: provides a non-transitory computer readable storage medium storing a plurality of instructions in connection with a server having one or more processors. The plurality of instructions, when executed by the one or more processors, cause the server to perform the aforementioned live video broadcast method) 
retrieve a first stream of a first data type including a motion, a sound, a comment, or information relating to gifting (see paragraph [0066]: the live broadcast server may receive comment information of another terminal, see paragraph [0108]:The comment receiving module 81 is configured to receive comment information of another terminal), and 
retrieving a second stream of a second data type including a video (see paragraph [0065]: the live broadcast server may use the video streaming media file to perform live broadcasting of the video, see paragraph [0109]: the live broadcast server 80 performs live broadcasting of the video streaming media file); 
generate synthesized data from the first stream and the second stream, the synthesized data relating to the first data type and the second data type (see paragraph [0108]-[0109]:The comment synthesizing module 82 is configured to synthesize the comment information and the video streaming media file); and
 	providing the synthesized data, by executing the command (see paragraphs [0066] and [0109]: the playback module 83 performs the playback operation on the live streaming media file. In this way, comments of others users may be presented in a timely manner during live broadcasting of the mobile video.in addition see claim 5. Note. For example, the electronic device 1130 that may be accessed by using a network 1128 may store a computer-readable instruction used to implement one or more embodiments of the present disclosure, see paragraph [0138]).  
wherein the first data type includes intermediate information relating to the video (see paragraph [0108]: comments of others users may be presented in a timely manner during live broadcasting of the mobile video).  

Fan fails to disclose:
depth information relating to the video.  
In analogous art, Kanatsu teaches:
 the three-dimensional model information generation unit 06132 derives depth information about the foreground image).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fan with the teaching as taught by Kanatsu in order to derive depth information about the foreground image, thereby able to prevent or reduce a decrease in quality of a virtual viewpoint image caused by the variation of timings.

8.	Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over FAN Pub. No. US 2019/0208230 A1 (Hereinafter “Fan”) in view of WANG et al. Pub. No. US 2018/0074679 A1 (Hereinafter “Wang”).

Regarding Claim 4, Fan discloses the medium as discussed in the rejection of claim 1.
Fan fails to disclose:
wherein a third stream of the second data type is retrieved, and the synthesized data and the third stream are synthesized.  
In analogous art, Wang teaches:
wherein a third stream of the second data type is retrieved (see paragraph [0015] and [0034]), and the synthesized data and the third stream are synthesized (see paragraph [0015] and [0034]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan with the teaching as taught by Wang in order the user to view a panoramic video from different  image of the area that is visible from the viewport of the user can be displayed.

Regarding Claim 5, Fan discloses the medium as discussed in the rejection of claim 1.
Fan fails to disclose:
wherein a fourth stream of the first data type is retrieved, and the synthesized data and the fourth stream are synthesized.  
In analogous art, Wang teaches:
wherein a fourth stream of the first data type is retrieved, (see paragraph [0015] and [0034]), and the synthesized data and the fourth stream are synthesized (see paragraph [0015] and [0034]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan with the teaching as taught by Wang in order the user to view a panoramic video from different viewpoints and positions, thereby an image of the area that is visible from the viewport of the user can be displayed.

Regarding Claim 15, Fan discloses the medium as discussed in the rejection of claim 1.
Fan fails to disclose:
wherein production based on one synthesized data item that is provided in one user terminal is different from production based on one synthesized data item that is provided in another user terminal.  

wherein production based on one synthesized data item that is provided in one user terminal is different from production based on one synthesized data item that is provided in another user terminal (see paragraph [0109]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan with the teaching as taught by Wang in order the user to view a panoramic video from different viewpoints and positions, thereby an image of the area that is visible from the viewport of the user can be displayed.

9.	Claims 11-14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over FAN Pub. No. US 2019/0208230 A1 (Hereinafter “Fan”) in view of YOSHIKAWA et al. Pub. No. US 2018/0343442 A1 (Hereinafter “Yoshikawa”).

Regarding Claim 11, Fan discloses the medium as discussed in the rejection of claim 1.
Fan fails to disclose:
wherein information relating to a viewpoint in a game space is retrieved from one user terminal, and the viewpoint in the game space is changed.  
In analogous art, Yoshikawa teaches:
wherein information relating to a viewpoint in a game space is retrieved from one user terminal (see paragraph [0298] -[0299]), and the viewpoint in the game space is changed (see paragraph [0298] -[0299]).


.  Regarding Claim 12, Fan in view of Yoshikawa disclose the medium as discussed in the rejection of claim 11. Yoshikawa further discloses wherein the viewpoint in the game space is changed to a viewpoint in a game space according to any one user of a user terminal set in advance (see paragraph [0105]).  

.  Regarding Claim 13, Fan in view of Yoshikawa disclose the medium as discussed in the rejection of claim 11. Yoshikawa further discloses wherein the viewpoint in the game space is changed to a viewpoint in one location in a game space other than a user terminal set in advance (see paragraph [0105]).  

Regarding Claim 14, Fan in view of Yoshikawa disclose the medium as discussed in the rejection of claim 13. Yoshikawa further discloses wherein the change to the viewpoint in the one 87location in the game space other than the user terminal set in advance is performed by using a provision of a predetermined valuable product as a condition (see paragraph [0330]).  

Regarding Claim 21, Fan discloses the medium as discussed in the rejection of claim 19.
Fan fails to disclose:

In analogous art, Yoshikawa teaches:
wherein the user attribute includes a viewing period (see paragraph [0102]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan with the teaching as taught by Yoshikawa in order to display videos using videos obtained by capturing the same scene from a plurality of mutually different viewpoints, thereby video display device capable of appropriately displaying videos.

Regarding Claim 22, Fan discloses the medium as discussed in the rejection of claim 19.
Fan fails to disclose:
wherein the user attribute includes the location in a game space 
In analogous art, Yoshikawa teaches:
wherein the user attribute includes the location in a game space (see paragraphs [0298] -[0299]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan with the teaching as taught by Yoshikawa in order to display videos using videos obtained by capturing the same scene from a plurality of mutually different viewpoints, thereby video display device capable of appropriately displaying videos.

Regarding Claim 23, Fan discloses the medium as discussed in the rejection of claim 19.

wherein the user attribute includes presence or absence of provision of a valuable product or an extent of the provision.  
In analogous art, Yoshikawa teaches:
wherein the user attribute includes presence or absence of provision of a valuable product or an extent of the provision (see paragraph [0330]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan with the teaching as taught by Yoshikawa in order to display videos using videos obtained by capturing the same scene from a plurality of mutually different viewpoints, thereby video display device capable of appropriately displaying videos.

10.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over FAN Pub. No. US 2019/0208230 A1 (Hereinafter “Fan”) in view of OATES,III et al. Pub. No. US 2017/0006074 A1 (Hereinafter “Oates”).

Regarding Claim 16, Fan discloses the medium as discussed in the rejection of claim 1.
Fan fails to disclose:
 wherein the first data type includes the information relating to gifting, the second data type includes a video that is subjected to moving image distribution, and synthesis of the synthesized data includes reflection of the information relating to gifting on the video that is subjected to the moving image distribution.  
In analogous art, Oates teaches:

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan with the teaching as taught by Oates in order to allow players to broadcast live or recorded streams of their game play to tens, hundreds, or thousands of spectators, while allowing the spectators to select the live or recorded broadcasts of particular players for viewing.
	
Regarding Claim 17, Fan discloses the medium as discussed in the rejection of claim 1.
Fan fails to disclose:
wherein the information relating to gifting, the sound, or the comment is subjected to a predetermined setting based on one or a plurality of specific information source terminals, and is not provided to another one of the one or a plurality of specific user terminals 
In analogous art, Oates teaches:
wherein the information relating to gifting, the sound, or the comment is subjected to a predetermined setting based on one or a plurality of specific information source terminals, and is not provided to another one of the one or a plurality of specific user terminals (see paragraphs [0075] and [0283]).


Regarding Claim 18, Fan in view of Oates disclose the medium as discussed in the rejection of claim 17. Oates further discloses 88wherein the predetermined setting is performed by control information based on one user terminal (see paragraphs [0075] and [0283]).

11.	Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over FAN Pub. No. US 2019/0208230 A1 (Hereinafter “Fan”) in view of Ohgishi et al. Pub. No. US 2006/0140508 A1 (Hereinafter “Ohgishi”).

	Regarding Claim 32, Fan disclose the medium as discussed in the rejection of claim 1.
Fan fails to explicitly disclose:
wherein the instructions, when executed by the processor, further cause the processor to -8-Application No.: 17/030,942 Attorney Docket No.: 13132.0006-00000determine whether or not to perform synthesis by using the intermediate information.  
In analogous art, Ohgishi teaches:
wherein the instructions, when executed by the processor, further cause the processor to -8-Application No.: 17/030,942 Attorney Docket No.: 13132.0006-00000determine whether or not to perform synthesis by using the intermediate information (see includes, but are not limited to paragraph [0128]).  


Regarding Claim 33, the claim is being analyzed with respect to the discussion made in the rejection of claim 32.

Regarding Claim 34, the claim is being analyzed with respect to the discussion made in the rejection of claim 32.

Regarding Claim 35, the claim is being analyzed with respect to the discussion made in the rejection of claim 32.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/A.T./

/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424